DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, page 92, lines 2-3, “the at least one processor” should read as “at least one processor”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,277,152 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 are similarly recited in claim 1 of U.S. Patent No. 11,277,152 B2. Specifically, the claimed “transmitting method” as recited in claim 1, including its features, are repeated in claim 1 of U.S. Patent No. 11,277,152 B2. Therefore, the limitations of claim 1 are rejected under nonstatutory double patenting as being anticipated by claim 1 of U.S. Patent No. 11,277,152 B2.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,277,152 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 2 are similarly recited in claim 2 of U.S. Patent No. 11,277,152 B2. Therefore, the limitations of claim 2 are rejected under nonstatutory double patenting as being anticipated by claim 2 of U.S. Patent No. 11,277,152 B2.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,277,152 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 3 are similarly recited in claim 3 of U.S. Patent No. 11,277,152 B2. Therefore, the limitations of claim 3 are rejected under nonstatutory double patenting as being anticipated by claim 3 of U.S. Patent No. 11,277,152 B2.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,277,152 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 4 are similarly recited in claim 4 of U.S. Patent No. 11,277,152 B2. Specifically, the claimed “receiving method” as recited in claim 4, including its features, are repeated in claim 4 of U.S. Patent No. 11,277,152 B2. Therefore, the limitations of claim 4 are rejected under nonstatutory double patenting as being anticipated by claim 4 of U.S. Patent No. 11,277,152 B2.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,277,152 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 5 are similarly recited in claim 5 of U.S. Patent No. 11,277,152 B2. Therefore, the limitations of claim 5 are rejected under nonstatutory double patenting as being anticipated by claim 5 of U.S. Patent No. 11,277,152 B2.

Allowable Subject Matter
Claims 1-5 would be allowed if the Applicant overcomes the nonstatutory double patenting rejections as set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding independent claim 1, Shinohara et al. (U.S. Patent Application Publication No. 2015/0046765 A1) discloses: A transmitting method of a transmitting apparatus (transmitting device 11) being operable in a mode from among a plurality of modes (Paragraph [3071]: “In the transmitting device 11, one or more input streams as target data are supplied to a mode adaptation/multiplexer 111.”
Paragraph [3072]: “The mode adaptation/multiplexer 111 performs processing such as mode selection and multiplexing the supplied one or more input streams, if necessary, and supplies the resulting data to a padder 112.”
The Examiner finds the mode adaptation/multiplexer 111 of transmitter 11 performing a mode selection on the supplied one or more input streams as disclosed in Shinohara teaches the claimed “transmitting apparatus being operable in a mode from among a plurality of modes”.), the transmitting method comprising: . . .
filling information bits with input bits and one or more zero padding bits . . . (Paragraph 3073]: The padder 112 pads zeros (or adds null) to the data supplied from the mode adaptation/multiplexer 111, as necessary, and supplies the resulting data to a BB scrambler 113.”),
encoding the information bits to generate parity bits based on a low density parity check (LDPC) code (Paragraph [3076]: “The LDPC encoder 115 performs LDPC encoding on the LDPC target data supplied from the BCH encoder 114 in accordance with a parity check matrix of an LDPC code, in which a parity matrix that is a portion of parity bits of the LDPC code has a stepwise structure, to obtain an LDPC code having information bits corresponding to the LDPC target data. The LDPC encoder 115 outputs the LDPC code.”
Paragraph [3077]: “More specifically, the LDPC encoder 115 performs LDPC encoding to encode the LDPC target data into, for example, an LDPC code defined in a certain standard such as DVB-S.2, DVB-T.2, or DVB-C.2 (corresponding to a parity check matrix) or a predetermined LDPC code (corresponding to a parity check matrix), and outputs the resulting LDPC code.”),
. . . generating a broadcast signal based on a first frame . . . and transmitting the broadcast signal (Paragraph 3094]: “The OFDM generation unit 132 generates an OFDM signal from the frame supplied from the frame builder & resource allocation unit 131, corresponding to the frame, and transmits the OFDM signal via the communication path 13 (FIG. 7).”).
Kim et al. (U.S. Patent Application Publication No. 2015/0155967 A1) discloses: A transmitting method of a transmitting apparatus being operable in a mode from among a plurality of modes, the transmitting method comprising:
filling information bits with input bits and one or more zero padding bits . . . (Paragraph [0199]: “The BCH encoding/zero insertion block can perform outer encoding on the scrambled PLS 1/2 data using the shortened BCH code for PLS protection and insert zero bits after the BCH encoding. For PLS1 data only, the output bits of the zero insertion may be permutted before LDPC encoding.”),
encoding the information bits to generate parity bits based on a low density parity check (LDPC) code (Paragraph [0200]: “The LDPC encoding block can encode the output of the BCH encoding/zero insertion block using LDPC code. To generate a complete coded block, Cldpc, parity bits, Pldpc are encoded systematically from each zero-inserted PLS information block, Ildpc and appended after it.”),
. . . puncturing one or more parity bits from the generated parity bits (Paragraph [0203]: “When shortening is applied to the PLS1 data protection, some LDPC parity bits are punctured after LDPC encoding. Also, for the PLS2 data protection, the LDPC parity bits of PLS2 are punctured after LDPC encoding. These punctured bits are not transmitted.”),
. . . generating a broadcast signal based on a first frame . . . and transmitting the broadcast signal (Paragraph 0130]: “After inserting a preamble at the beginning of each frame, the OFDM Generation block 1030 can apply conventional OFDM modulation having a cyclic prefix as guard interval. For antenna space diversity, a distributed MISO scheme is applied across the transmitters.”).
However, the Examiner finds Sugihara and Kim do not teach or suggest the claimed “transmitting method of a transmitting apparatus being operable in a mode from among a plurality of modes, the transmitting method comprising: filling information bits with input bits and one or more zero padding bits, if a size of the input bits is less than a size of the information bits, encoding the information bits to generate parity bits based on a low density parity check (LDPC) code, appending one or more parity bits of the generated parity bits between the information bits and the generated parity bits in a predetermined mode from among the plurality of modes, puncturing one or more parity bits from the generated parity bits, calculating a number of additional parity bits based on a number of the generated parity bits, selecting the additional parity bits based on the calculated number, and generating a broadcast signal based on a first frame including the additional parity bits and a second frame including remaining parity bits of the generated parity bits after the puncturing and the appended parity bits, and transmitting the broadcast signal, wherein the first frame is transmitted prior to the second frame.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 4, Sugihara et al. (U.S. Patent Application Publication No. 2015/0365105 A1) discloses: A receiving method of a receiving apparatus (receiver 20) . . . comprising:
receiving a first frame and a second frame from a transmitting apparatus (Paragraph [0076]: “The transmitted signal travels the channel 30 to be received by the receiver 20.”);
demodulating (demodulator 21) the first frame to generate first values;
demodulating (demodulator 21) the second frame to generate second values (Paragraph [0077]: “The demodulator 21 calculates a log-likelihood ratio (LLR) string based on the received signal and outputs the calculated LLR string. The LLR is a value defined for each bit, and indicates whether the bit is 0 or 1 as well as its likelihood.”);
inserting (depuncturing unit 22) predetermined values corresponding to one or more parity bits punctured in the transmitting apparatus (Paragraph [0080]: “Therefore, the depuncturing unit 22 sets LLRs corresponding to the punctured parity bits to 0s, inserts 0s in appropriate positions of the input LLR string in accordance with the puncture position determination signal, and outputs the LLR string after the depuncturing. In this case, the positions at which 0s are inserted in the LLR string need to be the same as the parity bit positions at which the puncturing has been performed in the puncture circuit 12.”)
Paragraph [0081]: “Note that, the LLRs do not always need to be set to 0s. In a case where the information bits, the transmitter, the channel, and the like have characteristics, tendencies, and the like, and a tendency of the parity bits punctured in the puncture circuit 12 is previously known, the LLRs to be set in the depuncturing unit 22 maybe changed accordingly. For example, if the punctured parity bits tend to be 1, the LLRs set in the depuncturing unit 22 may be negative values.”); . . . and
decoding (LDPC code decoder 23)  the [] values . . . based on a low density parity check (LDPC) code. 
However, the Examiner finds Sugihara does not teach or suggest the claimed “receiving method of a receiving apparatus being operable in a mode among a plurality of modes, the receiving method comprising: receiving a first frame and a second frame from a transmitting apparatus; demodulating the first frame to generate first values; demodulating the second frame to generate second values; inserting predetermined values corresponding to one or more parity bits punctured in the transmitting apparatus; if the mode is a predetermined mode from among the plurality of modes, combining third values among the first values with fourth values among the first values and the inserted values, and combining fifth values with sixth values among the second values; and decoding the combined values and remaining values from among the first values and the inserted values based on a low density parity check (LDPC) code, wherein the fifth values are values from among the first values and the inserted values, wherein the third values correspond to one or more parity bits repeated in the transmitting apparatus, wherein the sixth values correspond to additional parity bits generated in the transmitting apparatus, wherein if a number of the additional parity bits is less than or equal to a number of the punctured parity bits, the additional parity bits are selected from among the punctured parity bits, if the number of the additional parity bits is greater than the number of the punctured parity bits, the additional parity bits are selected from among the punctured parity bits and appended parity bits, and wherein the second frame is received prior to the first frame.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 4 as allowable over the prior art.  
	Claims 2-3 and 5 are also allowable due to their dependency on an allowable base claim.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112